Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 01, 2016

The Court of Appeals hereby passes the following order:

A16A2078. IN THE INTEREST OF: O. Z., K. A., AND M. B., CHILDREN.

      In this child dependency matter, foster parents Andy and Tracy Duncan filed
a motion to intervene. The trial court denied the motion, and the Duncans filed this
direct appeal. We, however, lack jurisdiction.
      The denial of a motion to intervene is not a final, directly appealable order.
Davis v. Deutsche Bank Nat. Trust Co., 285 Ga. 22, 23 (673 SE2d 221) (2009);
Morman v. Bd. of Regents of the Univ. System of GA, 198 Ga. App. 544, 544 (402
SE2d 320) (1991).      Accordingly, the Duncans were required to follow the
interlocutory application procedures set forth in OCGA § 5-6-34 (b), which include
obtaining a certificate of immediate review from the trial court, to obtain appellate
review at this time. See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213)
(1996). The Duncans’ failure to comply with the interlocutory appeal procedures
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            09/01/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.